DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    HECTOR RODRIGUEZ-GARCIA,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-974

                            [January 6, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Steven   J.   Levin,  Judge;    L.T.  Case    No.
432021CA0000026A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

    Matthew T. Hatfield of Law Offices of Larry S. Davis, P.A., Indiantown,
for appellee.

PER CURIAM.

   Affirmed.

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.